DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance the prior art does not teach or fairly suggest in claim 20 and similarly in claims 1 and 2:  

20. A die packaged in a semiconductor package comprising: 

5a processing circuit, arranged to perform designated functions; and 

a configurable input/output (IO) interface circuit, wherein when the configurable IO interface circuit is coupled to another die in the semiconductor package via intra-package traces, the configurable IO interface circuit is configured to provide single-ended intra-package communication for the processing circuit; 10and when the configurable IO interface circuit is coupled to another die in another semiconductor package via inter-package traces, the configurable IO interface circuit is configured to provide differential inter-package communication for the processing circuit, 

wherein the processing circuit and the configurable IO interface circuit are both 15included in the same die, the single-ended intra-package communication is between two dies in the same semiconductor package, and the differential inter-package communication is between two dies in different semiconductor packages.

Further, the combination of the set forth limitations with all the other limitations in the respective independent claims (claims 1, 2, and 20) is not obvious.  Applicant has argued this limitation on pages 8-10, of Applicant’s Remarks filed 1/5/2022. The prior art of record neither anticipates nor renders obvious the above recited combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HYUN NAM/Primary Examiner, Art Unit 2183